Exhibit 99.2 SALE AND SERVICING AGREEMENT among HUNTINGTON AUTO TRUST 2012-1, Issuing Entity, HUNTINGTON FUNDING, LLC, Depositor, THE HUNTINGTON NATIONAL BANK, Loan Seller, Servicer, Administrator and Custodian, and DEUTSCHE BANK TRUST COMPANY AMERICAS, Indenture Trustee Dated as of January 31, 2012 Table of Contents Page ARTICLE I. DEFINITIONS 2 Section 1.01. Definitions 2 Section 1.02. Other Definitional Provisions 24 ARTICLE II. CONVEYANCE OF LOANS; BOOKS AND RECORDS; PROVISIONS FOR CLOSING 26 Section 2.01. Conveyance of the Loans 26 Section 2.02. Ownership and Possession of Loan Files 26 Section 2.03. Books and Records; Intention of the Parties 26 ARTICLE III. THE CONVEYED ASSETS 28 Section 3.01. Representations and Warranties of the Loan Seller; Assignment of Representations and Warranties by the Depositor 28 Section 3.02. Representations and Warranties of the Depositor 28 Section 3.03. Repurchase upon Breach of Representation: Treatment of Repurchase Price 29 Section 3.04. Appointment of Custodian; Custody and Delivery of Loan Files 30 Section 3.05. Duties of Servicer as Custodian 30 Section 3.06. Instructions; Authority to Act 30 Section 3.07. Custodian’s Indemnification 31 Section 3.08. Effective Period and Termination 31 Section 3.09. Risk Retention. 32 ARTICLE IV. ADMINISTRATION AND SERVICING OF CONVEYED ASSETS 33 Section 4.01. Duties of Servicer 33 Section 4.02. Collection of Payments on Loans; Extensions 34 Section 4.03. Realization upon Loans 35 Section 4.04. Physical Damage Insurance 35 Section 4.05. Maintenance of Security Interests in Financed Vehicles; Other Amounts 36 Section 4.06. Covenants of Servicer 36 Section 4.07. Purchase of Loans by Servicer upon Breach of Covenant 37 Section 4.08. Servicing Fee 38 Section 4.09. Servicer’s Monthly Certificate 38 Section 4.10. Annual Officer’s Certificate; Notice of Servicer Replacement Event. 38 Section 4.11. Annual Registered Public Accounting Firm Attestation Report. 39 Section 4.12. Access to Certain Documentation and Information Regarding Loans 39 Section 4.13. Term of Servicer 39 Section 4.14. Access to Information Regarding Trust and Basic Documents 39 i Table of Contents (continued) Page Section 4.15. Agreement on Compliance 39 Section 4.16. Exchange Act Filings. 39 Section 4.17.
